Note that this action is in response to the amendment dated 11/19/21 and NOT the ame2ndment dated 11/22/21.  While applicants assert that the supplemental amend-ment is in compliance with MPEP 2266 the Examiner disagrees.  The addition of new claims and “beefed up clarity and patentability arguments” are not “clearly limited” to (A) to (F) below.  
    PNG
    media_image1.png
    217
    854
    media_image1.png
    Greyscale

Second the Examiner notes that again that, while not currently under considera-tion, claim 37 would not be considered further limiting of claim 1 as currently amended.  Applicants might want to consider this for future amendments.  
	
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is maintained from previous office actions.
	Please note that the newly added language is blurry and not completely legible, particularly the general formula shown.
	It is confusing and seemingly improper to include water (H2O) as part of the silsesquioxane core.  As shown water cannot be attached to any of the components within the RSiO containing unit.  As noted previously, from paragraph 80 of the specification the Examiner believes that applicants intend for this to represent incompletely condensed silanol groups but this is not clear from the actual formula in this claim.  

	The Examiner recognizes that applicants do not agree with this rejection and have presented various arguments.  While the Examiner has not found them to be persuasive, please note that this issue can be quite easily remedied by simply amending the formula to include “(HO)(3n/2)-x” rather than “(H2O)(3n/2)-x” as the former is the common manner, and a structurally definite manner, of indicated a partially condensed siloxane core.

Claims 1 to 4, 8 to 12, 14, 15, 20, 22, 29, 31, 42, 111, 112, 114, 116, 117, 119 and 120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al.
	Yano et al. teach a curable composition in which a silane terminated polymer corresponding to the precursor having the formula as in claim 1, undergoes hydrolysis and condensation.  This will then form the silsesquioxane core having at least two poly-mer chains chemically bound thereto wherein one end of the chain is dangling and not crosslinked.  See for instance paragraph 35 and on which refers to the reactive silyl organic polymer.  When such as polymer undergoes condensation it forms a siloxane group which results in the claimed silsesquioxane.  Again see paragraph 35.  
	Of particular importance see paragraph 72 which teaches that the most preferred polymer has one reactive silyl group attached to one terminal end.  Note too paragraph 66 which refers to silanes having three hydrolyzable group resulting in the SiO3/2 unit of a silsesquioxane.  As such the silylated organic polymer (A) in Yano et al. reacts to form a hyperbranched polymer as claimed.  This anticipates claim 1.
	For claim 2 note that this polymer cured alone will form a pure silsesquioxane core.
	For claim 3 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.
	For claims 2, 4, 20 and 120 note that paragraphs 179 and 181 teach the presence of a silicate meeting the core modifier of (i), (ii) and (iii).

	For claim 11 paragraph 44 teaches, as a preferred polymer, (meth)acrylate.
	For claim 12 and 14 note that compounds such as the condensates of a silicate as found in paragraph 183 meet this requirement.  Note too that the polymers described in paragraph 102 and on meet this requirement (particularly since the conditions for the functional group to be crosslinkable are not defined).  See also paragraph 204 which teaches oligomers having unsaturated groups.
	For claim 15 see paragraphs 186 and on.	
	For claim 22 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.  Given the selection of one of two choices, the skill-ed artisan would have immediately envisioned a polymer in which the core is only partially condensed.
	For claim 29 note that this silsesquioxane formula is addressed supra, as it is the result of the hydrolysis/condensation of the polymers taught in paragraphs 35 and on. 
	For claim 31, assuming this is intended to indicate a partially condensed core, as noted supra, the silsesquioxane core will either be fully or partially condensed, such that the skilled artisan would immediately envisioned such a core.  On the other hand note that the skilled artisan would not have expected 100 percent, complete condensation of every SiOH group on the organic polymer due to steric hindrance and cure conditions such that the skilled artisan would have envisioned a polymer in which at least one SiOH group remains.  Furthermore it is unclear if any H2O group is even required such that it is unclear whether or not the polymers in Yano et al. meet this claim.
	For claim 42 see paragraph 45.
	For claim 111, paragraph 44 which teaches polymers of (meth)acrylate mono-mers such that the skilled artisan would anticipate 100 wt% (meth)acrylate monomers.  On the other hand, while the skilled artisan would recognize that this term is generic for copolymers of (meth)acrylate polymers as well, one would anticipate such a polymer to have greater than 50 wt% of (meth)acrylate monomers (or it would be referred to as the other main component type of polymer).  

	For claims 116 and 119 see paragraph 221 which teaches pressure sensitive adhesives.
	
Claims 113 and 118 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al.
	Yano et al. do not teach this shear modulus limitation but the polymer as claimed is the same as that found in Yano et al.  The shear modulus is an inherently property associated with the claimed polymer and any property inherent in the claimed polymer will likewise be inherently in the same polymer as found in Yano et al.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al.
	While Yano et al. generally disclose (meth)acrylate polymers it does not teach a particular amount of (meth)acrylate monomer.  Paragraph 43 generally refers to copoly-mer of (meth)acrylate monomers such that the skilled artisan would expect a majority of the monomers to be (meth)acrylate.  With this in mind, adjusting the amount of the less-er monomer reactants in an effort to adjust the properties known to be associated therewith, for instance in an effort to adjust the glass transition temperature referenced in paragraph 45, would have been well within the skill of the ordinary artisan such that one having ordinary skill in the art would have found a monomer content as claimed to have been obvious.  

The above rejections are maintained from the previous office action.  While applicants assert that Yano does not explicitly or implicitly teach the features of claims 1, 113 and 114 as summarized in page 16 or 17 in the reply dated 11/19/21, the only .  

Claims 1 to 4, 8 to 10, 12, 14, 20, 22, 29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al.
	Song et al. teach polymers as shown in paragraph 8 and Figure 7A which anticipate the claimed hyperbranched polymers. These polymers are shown by the formula such that it is clear that they contain a condensed polysilsesquioxane core wit dangling, non crosslinked, polymers attached thereto.  This anticipates each of claims 1 to 3, 8 to 10 and 29.
	For claims 4, 20, 22 and 31 see paragraphs 83 and on which teach that the silsesquioxanes can be partial cage structures and can contain metal groups which meet the hybrid core requirements.  See also Figure 6.  
	For claims 12 and 14 note that these polymers can be crosslinked by various reactants such as diisocyanates and polyester urethanes.  See paragraphs 4, 9, 67 and 135.

This rejection is maintained from the previous office action.  Applicants’ traversal appears to rely on their belief that the composition of Song et al. is crosslinked, specific-ally through the –OH groups shown in paragraph 8 and the diisocyanate of paragraph 9.  This is not persuasive because the structure shown in paragraph 8 is clearly free of crosslinking.  Any crosslinking which may occur does so after the polymer in paragraph 8 is formed.  As such, while crosslinking may occur or may be contemplated at some point, it is clear that the non-crosslinked polymer is taught by Song et al.  Note that any future crosslinking is not excluded from the claimed polymer.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
12/5/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765